DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group II, claims 12-20 in the reply filed on 7/19/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Since the election is made without traverse, the restriction is deemed as proper and therefore made FINAL.  Claims 1-11 are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 contains the limitation “low-cost”.  This limitation is unclear because it is confusing what “low-cost” should encompass due to the relative terminology.  What is considered low-cost?  For examination purposes, all radar measurement devices will be considered accessible and low-cost.  The dependent claim is likewise rejected as failing to cure the deficiencies of claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3581957 (herein ’957).
Per claims 12, 19, ‘957 teaches a method for measuring attenuation (e.g., transmittance or reflectance) of a coated article (e.g., a bumper with paint [0002] that would need to be applied at some point), the method comprising positioning the coated article in a sample holder (positioning device) and a target (reflector) behind the sample [0010], wherein both the transmitter and receiver [0023] are configured to measure through the imaging system the electromagnetic signals reflected therefrom.  The method includes directing a radar signal from the transmitter to the target (reflector) [0010], receiving a portion of the signal with the receiver [0023], and measuring a radar signal loss due to the object (abstract, attenuation).  ‘957 would inherently and necessarily include a controller to control the radar system since ‘957 describes a comprehensive process for imaging to gather data.  However, it would also have been obvious to one of ordinary skill in the art to have used a controller to control the imaging system of ‘957 with a reasonable expectation for success and predictable results.
Per claim 13, ‘957 teaches that during transmission of the imaging system, the target (reflector) reflects signals back as claimed [0022].  
Per claim 14, ‘957 teaches that the target (reflector) may include an electromagnetic absorber [0033].
Per claim 15, ‘957 depicts the reflector and imaging system mounted to the walls or floor (Fig. 1-2).  It would have been obvious to one of ordinary skill in the art to have utilized a housing to mount said system and positioning device to in order to achieve the desired process with a reasonable expectation for success and predictable results.
Per claim 16, it would have been obvious to one of ordinary skill in the art to have utilized a housing for the reasons stated immediately above.  ‘957 also depicts a positioning device (14) which comprises a robot (16) for movement of the sensor and object as desired [0054].  
Per claim 17, ‘957 exemplifies a frequency of 77GHz-79GHz [0010], which falls within the claimed range.
Per claim 18, ‘957 teaches the coated article to be a car bumper [0002].  

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3581957 (herein ’957) in view of Binzer US 2015/0109162.
	Per claim 20, ‘957 is silent regarding adding another coating layer followed by another measurement step.  Binzer teaches a similar process of using a radar sensor and measuring a trim component of a car and its reflectivity (abstract), wherein a bumper may be measured, another additional layer may be applied, then the bumper measured again [0008].  It would have been obvious to one of ordinary skill in the art to have added an additional layer and measured with the radar system with a reasonable expectation for success and predictable results, because Binzer teaches that an additional layer may reduce reflection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352. The examiner can normally be reached M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN T LEONG/Primary Examiner, Art Unit 1715